Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The drawings (replacement sheets) were received on 8/18/2022.  These drawings are approved.
The examiner acknowledges with the remarks filed with the amendment dated 8/18/2022.  The examiner agrees with the arguments.


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
August 29, 2022